EXHIBIT 10.6

 

AMENDMENT #1 TO THE CONVERTIBLE PROMISSORY NOTE

ISSUED ON FEBRUARY 14, 2018

 

THIS AMENDMENT #1 TO THE CONVERTIBLE PROMISSORY NOTE ISSUED ON February 14, 2018
(the “Amendment”) is entered into by and between Cerebain Biotech Corp., a
Nevada corporation (the “Company”), and Crown Bridge Partners, LLC, a New York
limited liability company (the “Holder”) (collectively the “Parties”).

 

BACKGROUND

 

A. The Company and Holder are the parties to that certain convertible promissory
note originally issued by the Company to the Holder on February 14, 2018, in the
original principal amount of $130,000.00 (the “Note”); and

 

B. The Parties desire to amend the Note as set forth expressly below.

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1. The maturity date of the First Tranche (as defined in the Note) shall be
extended to September 2, 2019.

 

2. This Amendment shall be deemed part of, but shall take precedence over and
supersede any provisions to the contrary contained in the Note. Except as
specifically modified hereby, all of the provisions of the Note, which are not
in conflict with the terms of this Amendment, shall remain in full force and
effect.

 

[Signature page to follow]




 

1


   



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

Cerebain Biotech Corp.

 

Crown Bridge Partners, LLC

 

 

 

 

   

 

 

By:

 

 

By:

 

Name:

Eric Clemons

 

Name:

 

 

Title:

Chief Executive Officer

 

Title:

 

 

 

 



2



 